             Case 3:19-cv-00268-LPR Document 36 Filed 10/05/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      NORTHERN DIVISION

RUBBY JAMES GRAY,                                                                                       PLAINTIFF

V.                                      CASE NO. 3:19-CV-268-LPR-BD

SUSAN COX and
P. MARSHALL                                                                                         DEFENDANTS

                                                       ORDER

          The Court has received a Recommendation for dismissal, filed by Magistrate Judge Beth

Deere.       (Doc. 32).       The parties have not filed objections. After careful review of the

Recommendation and the record, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in its entirety.

          The Defendants’ Motion for Summary Judgment (Doc. 26) is GRANTED.1 Judgment will

be entered in favor of Defendants. All other pending motions are DENIED as moot.

          IT IS SO ORDERED this 5th day of October 2020.



                                                                 _______________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT JUDGE




1
    Plaintiff does not appear to be asserting any state law claims. To the extent that she is, I agree with Judge Deere’s
    Recommendation. I decline to exercise supplemental jurisdiction over such claims.
